BETTS, District Judge.
The above-named steamer was captured as prize, October 28, 1864, by the United States vessels-of-war Calypso and Eolus, on the Atlantic Ocean, off Wilmington, North Carolina, and was reported to this district for adjudication. Such proceedings were thereupon taken in court, upon the libel filed against her, and the processes and acts authorized by the laws of prize and the rules and usages of prize practice, that judgment final, on default of all appearance or defence in respect to the vessel, tackle and cargo, was rendered against the same, as prize of war. A large mass of desultory papers were taken from the prize vessel, mostly relating to other voyages and ships, and brought before the court through the prize commissioner's office, together with the depositions collected by those officers under the interrogatories in preparatorio in this suit. But no document relating to the ownership, voyage, or employment of the vessel, at the time of her arrest, was «produced in court, the proof being clear that all papers of that kind were thrown overboard and destroyed by the master during the chase of the prize. The master, the first mate, and the chief engineer of the ship on the voyage in the prosecution of which she was captured, were carefully examined upon the standing interrogatories, and I think they have entitled themselves to the credit of having, in their testimony, given an unreserved and uncolored representation of the facts attendant upon the adventure she was endeavoring to carry out when she was arrested.
The master, Donald Cruikshank, was appointed at London, in August, 1864, master of the steamer Lady Stirling, then being built and fitted out by Thomas Stirling Begbie, residing there, on a contemplated voyage from London to Halifax, destined to Nassau, N. P., by the way of Wilmington, North Carolina. The owner of the Lady Stirling, her master and crew, all well knew, at the time, of the existence of the war, and of the efficient blockade of the port of Wilmington, North Carolina, and that the present voyage was specially destined to evade that blockade. The master proves these facts by his testimony, and the records of this court show that the same master had been, two years previously to the commission of the offence now charged, in command of another large English merchant vessel, purposely fitted out and employed with his knowledge and agency, to evade the blockade of the Rebel ports, and which was captured and condemned for ac? tually violating the blockade of the port of Charleston, South Carolina. This case dues not require further comment, in justification of a judgment condemning the vessel and cargo as lawful prize. Decree accordingly.